Citation Nr: 0836381	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  04-16 446A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to an already service-
connected cervical spine (neck) disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder, also claimed as secondary to the service-connected 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
August 1987.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied the veteran's claims for service connection for 
bilateral hip, knee, and ankle disorders.  However, the RO 
has since issued another decision in July 2007 granting his 
claim for a bilateral hip disorder, and he did not appeal the 
initial rating or effective date assigned for that 
disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  See, too, 38 
C.F.R. § 20.200 (2007).  So only the claims concerning his 
bilateral knee and ankle disorders remain at issue.

As support for these remaining claims, the veteran recently 
testified at a hearing at the RO in August 2008 before the 
undersigned Veterans Law Judge (VLJ) of the Board - also 
commonly referred to as a Travel Board hearing.

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.




REMAND

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection also may be established on a secondary 
basis for disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) and (b); see also Allen v. 
Brown, 7 Vet. App. 439 (1995).

As is readily apparent, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
that there must be competent evidence confirming the veteran 
has the currently claimed disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it).  

Here, the veteran's October 2006 VA Compensation and Pension 
examination (C&P Exam) resulted in a diagnosis of bilateral 
degenerative arthritis of the knee; so he has a current 
bilateral knee disability.  The October 2006 VA C&P Exam 
also resulted in a diagnosis of left ankle tendocalcaneous 
enthesopathy, as a residual of a left ankle sprain.  And an 
earlier, April 2003, VA C&P Exam resulted in a diagnosis of a 
sprained right ankle.  Hence, the veteran also has met the 
evidentiary requirement of showing he has a bilateral ankle 
disorder.

Consequently, the determinative issue is whether these 
current bilateral knee and ankle disorders are related to his 
military service - including, as he is alleging, by way of 
his already service-connected cervical spine (neck) disorder.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513 (1995); and Jones v. Brown, 7 Vet. 
App. 134 (1994) (collectively indicating that, to establish 
entitlement to service connection on this secondary basis, 
there must be medical evidence of a nexus (i.e., link) 
between the service-connected disability and the currently 
claimed disability).  See also Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the veteran first asserted that both his 
bilateral knee disorder and his bilateral ankle disorder are 
associated with his service-connected neck disability as 
secondary conditions.  See the transcript of his testimony 
during his recent August 2008 hearing.  As it has been 
established that he has current bilateral knee and ankle 
disorders, and the record shows he has a service-connected 
neck disorder, the record need only contain medical evidence 
linking his current bilateral knee and ankle disorders to his 
service-connected neck disorder in order for him to establish 
his entitlement to secondary service connection.  See McQueen 
v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).  Towards establishing this, the veteran's 
representative asserted in the course of the August 2008 
hearing that the veteran's claims file contains a medical 
diagnosis and opinion attributing his current bilateral knee 
and ankle conditions to his service-connected neck disorder.

The record includes a report from the veteran's October 2006 
VA C&P Exam.  And while the VA examiner diagnoses the 
veteran's bilateral knee disorder, the report also expressly 
states "[t]his condition is not related to the 
service-connected [neck disorder]."

Moreover, the record also includes a report from the 
veteran's earlier, April 2003, VA C&P Exam.  And that 
examiner concludes that, as for the veteran's 
right knee disorder, it is "less likely than not" 
associated with his service-connected neck disorder.  

The report of the October 2006 VA C&P Exam also discusses the 
etiology of the veteran's left ankle disorder.  In diagnosing 
the veteran's left ankle as having residuals of sprain, the 
VA examiner goes on to state "this condition is not related 
to the [service-connected neck disorder]."  Similarly, the 
report of the earlier, April 2003, VA C&P Exam indicates the 
veteran's right ankle disorder "is less likely than not" 
related to his service-connected neck disorder.

Thus, although there are medical records documenting the 
veteran's history and treatment of his knee and ankle 
problems, there is no evidence suggesting a link between them 
and his service-connected cervical spine disability.

While the Board realizes that neither the veteran nor his 
representative is competent to provide either a medical 
diagnosis or etiological opinion as relates to his bilateral 
knee and ankle disorders, the arguments advanced during the 
recent August 2008 hearing are tantamount to a claim for 
secondary service connection for the bilateral knee and ankle 
disorders as due to the veteran's other service-connected 
musculoskeletal condition - namely, his now service-
connected bilateral hip disorder.  See EF v. Derwinski, 1 Vet 
App 324 (1991) (VA adjudicators must consider all potential 
basis of entitlement reasonably raised by the record).

The RO, however, has not made a determination of whether the 
veteran is entitled to service connection for his bilateral 
knee and ankle disorders as secondary to his service-
connected bilateral hip disability (instead, the RO has only 
considered whether his bilateral knee and ankle disorders are 
secondary to his service-connected neck disability).  And, as 
such, the Board finds that it would be prejudicial to him to 
decide his claims without first giving the RO an opportunity 
to make this determination in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) (indicating 
that, when the Board considers an issue not initially 
addressed by the RO, the Board must explain why this is not 
prejudicial).  See, too, 38 C.F.R. § 20.1102 (discussing the 
notion of harmless error in a Board decision).

The Board also notes, however, that the veteran also has 
suggested that his ankle condition may be directly service 
connected; and the record reasonably raises that possibility.  
See again EF v. Derwinski, 1 Vet App 324 (1991) (VA 
adjudicators must consider all potential basis of entitlement 
reasonably raised by the record).  See, too, Verdon v. Brown, 
8 Vet. App. 529, 533 (1996) and Brannon v. West, 12 Vet. App. 
32 (1998).

The veteran's service medical records (SMRs) indicate he was 
seen several times while in the military following a right 
ankle injury, beginning in September 1983.  And the report of 
the April 2003 VA C&P Exam opines only as to the possible 
relationship between his right ankle disorder and his neck 
disorder; it does not consider any possible relationship to 
an in-service incurrence.

Also, the report of the October 2006 VA C&P Exam includes the 
examiner's statement that "there was a documented injury 
that occurred [to the left ankle] while [the veteran] was in 
the service."

But the RO has not made a determination of whether the 
veteran is entitled to service connection for his bilateral 
ankle disorder on a direct incurrence basis.  And, as such, 
the Board again finds that it would be prejudicial to him to 
decide this claim without first giving the RO an opportunity 
to make this determination in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); and see 
38 C.F.R. § 20.1102.



Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Here, there is competent evidence the veteran has bilateral 
knee and ankle disorders, evidence establishing that events 
and/or injuries occurred while he was in service, and 
indications these disorders may be associated with his 
military service or with his service-connected bilateral hip 
disorder (not just his neck disorder).  However, there is 
insufficient competence medical evidence to decide these 
claims.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the downstream degree of disability and the 
effective date of an award.  Here, though, the veteran has 
not been provided notice regarding how a downstream 
disability rating and an effective date will be assigned in 
the event his claims for service connection are eventually 
granted.  And as these questions are involved in his present 
appeal, he should be provided this additional notice.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
the service-connection claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

2.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical nexus opinion indicating whether 
it is at least as likely as not that his 
bilateral knee and ankle disorders are 
attributable to his military service.  
More specifically, the examiner should 
opine as to whether it is at least as 
likely as not these disorders are 
associated with his service-connected 
bilateral hip disorder (not just his 
cervical spine, i.e., neck disorder) and 
whether, alternatively, it is at least 
as likely as not these disorders are 
associated directly with his military 
service (from trauma, etc.).

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinions, whether 
favorable or unfavorable.

The claims folder, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the veteran's pertinent medical and other 
history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.  

3.  Then readjudicate the claims for 
bilateral knee and ankle disorders in 
light of any additional evidence 
obtained.  If the disposition remains 
unfavorable, send the veteran and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
remaining claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




